STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re HEAD/JONES, Minors.                                            April 28, 2016

                                                                     No. 330030
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 08-482250-NA


Before: BECKERING, P.J., and OWENS and K. F. KELLY, JJ.

PER CURIAM.

       Respondent appeals as of right the circuit court’s order terminating her parental rights to
the minor children pursuant to MCL 712A.19b(3)(g), (i), (j), and (l). We affirm.

        Although respondent argues that the trial court erred in finding statutory grounds for
termination, respondent accurately conceded below, and she does not contest on appeal, that a
statutory ground for termination existed under § 19b(3)(l) in light of the prior termination of her
parental rights to another child in Tennessee. Furthermore, the evidence clearly established that
respondent failed to provide proper care and custody for the three children at issue in this appeal
by exposing two of them to a chaotic home environment riddled with domestic violence and by
using cocaine while pregnant with the third child. In addition, considering that she had been
offered reunification services in prior cases involving two other children, that her participation in
those cases was minimal, and that she did not regain custody of either child, the evidence clearly
showed that there was no reasonable expectation that respondent would be able to provide proper
care and custody for the children at issue in this case within a reasonable time considering the
children’s ages. Therefore, the trial court did not clearly err in finding that termination was also
justified under § 19b(3)(g). Because it is only necessary to establish one statutory ground for
termination, In re Frey, 297 Mich App 242, 244; 824 NW2d 569 (2012), and the evidence
supported termination under §§ 19b(3)(g) and (l), any alleged error in relying on §§ 19b(3)(j) and
(i) as additional grounds for termination was harmless. In re Powers Minors, 244 Mich App
111, 118; 624 NW2d 472 (2000).

        Respondent also argues that termination of her parental rights was not in the children’s
best interests under MCL 712A.19b(5). We disagree. We review the trial court’s decision
regarding a child’s best interests for clear error. In re White, 303 Mich App 701, 713; 846
NW2d 61 (2014). See also MCR 3.977(K). Whether termination is in the child’s best interests
is determined by a preponderance of the evidence. In re Moss, 301 Mich App 76, 90; 836 NW2d
182 (2013). The evidence showed that three of respondent’s children tested positive for illegal

                                                -1-
drugs at birth, yet respondent denied using drugs. Respondent admitted to multiple relationships
with abusive partners, but would not discuss specifics with the clinic evaluator, downplayed the
significance of the older children’s exposure to abuse, and even denied certain facts that she had
previously admitted in court. Respondent failed to comply with reunification services offered to
her in connection with the removal of two other children. Because respondent’s prognosis for
benefiting from services was poor and there was no evidence of a strong bond between
respondent and the children, who required stability and permanency, the trial court did not
clearly err in terminating respondent’s parental rights to the children.

       Affirmed.



                                                            /s/ Jane M. Beckering
                                                            /s/ Donald S. Owens
                                                            /s/ Kirsten Frank Kelly




                                               -2-